Requestor: Salvatore J. Nicosia, Esq., Village Attorney Village of Farmingdale P.O. Box 220 Farmingdale, New York 11735
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village can authorize its auxiliary police to issue parking tickets.
Auxiliary police officers who have been designated as peace officers exercise peace officer powers during a period of imminent or actual enemy attack and while combating a natural or man-made disaster (Criminal Procedure Law, § 2.10[26]; Executive Law, Art 2-B). Additionally, these officers have the power to direct and control traffic during official drills in preparation for an attack or in preparation for combating natural or man-made disasters (1984 Op Atty Gen [Inf] 114; Criminal Procedure Law, § 2.10[26]). In this latter role, auxiliary police officers possess only those powers set forth in section2.20 of the Criminal Procedure Law that are needed to direct and control traffic (ibid.). The extent to which auxiliary police may be used for traffic control is a factual matter, depending on the training needs of a particular municipality (1984 Op Atty Gen [Inf] 114). In engaging in traffic control, auxiliary police officers may be given the authority to issue simplified traffic informations (Criminal Procedure Law, § 2.20[5]).
We conclude that auxiliary police officers may direct and control traffic during official drills and in connection with such drills may be given the authority to issue simplified traffic informations.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.